PD-0605-14
                                                            COURT OF CRIMINAL APPEALS
                            No. PD-0605-14                                  AUSTIN, TEXAS
                                                           Transmitted 5/14/2015 5:07:45 PM
     IN THE COURT OF CRIMINAL APPEALS OF TEXAS,            AT  AUSTIN
                                                            Accepted  5/15/2015 11:55:55 AM
                                                                             ABEL ACOSTA
                        The State of Texas                                           CLERK

                               Appellant
  May 15, 2015                      v.
                           Cuong Phu Le
                                Appellee
     On Appeal from Harris County in Case Number 1369320, from
     the 230th District Court, the Hon. Jeannine Barr, Judge
     Presiding; and the Opinion of the Fourteenth Court of Appeals in
     Case Number 14-13-00635-CR, Delivered April 8, 2014



                 Appearance of Counsel

TO THE HONORABLE COURT OF CRIMINAL APPEALS:
      COMES NOW, David A. Schulman and John G. Jasuta, attorneys at
law, and would advise the Court that they have been retained on behalf of
Cuong Phu Le, Appellant in the above styled and numbered cause, to assist
current counsel on motion for rehearing , and would respectfully request
that the Court instruct its Clerk to advise them of all future settings.
                          Respectfully submitted,


________________________________        _______________________________
David A. Schulman                       John G. Jasuta
Attorney at Law                         Attorney at Law
SBN No. 17833400                        SBN 10592300
zdrdavida@davidschulman.com             lawyer1@johnjasuta.com

                  1801 East 51st Street, Suite 365-474
                         Austin, Texas 78723
                          Tel. 512-474-4747
                          Fax: 512-532-6282
                      Attorneys for Cuong Phu Le

                                    1
               Certificate of Compliance and Delivery
       This is to certify that: (1) this document, created using WordPerfect™
X7 software, contains XXXX words, excluding those items permitted by Rule
9.4 (i)(1), Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3),
Tex.R.App.Pro.; and (2) on May 14, 2015, a true and correct copy of the
above and foregoing “Appearance of Counsel” was transmitted via the
eService       function   on   the   State’s      eFiling     portal,   to   David   Ryan
(dmryanesq@hotmail.com), current counsel for Appellee, Bridget Holloway
(holloway_bridget@dao.hctx.net) & Alan Curry (curry_alan@dao.hctx.net),
c o u n s el    for   the      State     of       Te xa s ,    and      L is a   McMinn
(lisa.mcminn@spa.state.tx.us), the State’s Prosecuting Attorney.




                                       _______________________________________
                                       David A. Schulman




                                              2